DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on subject matter specifically challenged in the arguments.
The Reasons for Rejection have been updated to more thoroughly point out areas needing improvement in the claims.  Examiner suggests identifying and claiming a practical application in the art (i.e. decoding HEVC video for display) and the additional particular processing steps that Applicant has linked to particular and non-obvious improvement in the performance of the prior art application (perhaps a particular improved algorithm for determining context).
Regarding previous reasons for rejection, Applicant has argued:  “The primary reference, Zhang, does not anticipate the independent claims. …”
Examiner notes that on review of Zhang, it appears to indeed describe the claimed features of the HEVC video standard that Applicant regards as prior art in the Specification.  The claims are now more appropriately rejected as anticipated by the H.264 and HEVC video standards according to the features described in AAPA and Zhang.
While it is useful to claim the aspects of HEVC as a basis of Applicant’s invention, Examiner recommends elaborating the claims on the features of Applicant’s own invention that can be clearly linked to a particular improvement over HEVC.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims directed to a statutory category, may nonetheless be ineligible for a patent if the broadest reasonable interpretation of the claims recites judicial exceptions, such as “laws of nature, natural phenomena, and abstract ideas.” Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 133 S.Ct. 2107, 2116, 186 L.Ed.2d 124 (2013), MPEP 2106(II).  “The machine-or-transformation test is a useful Bilski v. Kappos, 130 S. Ct. 3218, 3232, 561 US 593, 177 L. Ed. 2d 792 (2010).  The relevant question is whether the claimed elements, when considered individually and in combination, do significantly more than apply the judicial exception to well-understood, routine, and conventional activities commonly used in industry.  Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347, 2359, 573 U.S., 189 L. Ed. 2d 296 (2014).  However, patent eligibility under § 101 may not “depend simply on the draftsman's art.”  Id. at 2360 (quoting Flook, 437 U.S., at 593, 98 S.Ct. 2522); MPE 2106(II).  In this regard, a recitation of generic or purely functional components configured to apply the judicial exception are not regarded to be substantially more than the judicial exception itself, because the phrasing does not offer “a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment.”  Id. (quoting Bilski at 610).
Claims 1-13, 17-29 are rejected as being directed toward patent ineligible subject matter under 35 U.S.C. 101, under the “Revised Patent Subject Matter Eligibility Guidance” issued on January 7, 2019 (Federal Register, Vol. 84, No. 4, 50). 
As a summary observation, Examiner notes that the claims are directed a concept of organizing data having image content, and this except may be useful if integrated into a practical application, but only the Specification provides the context in which this can be integrated into an industry standard or into a practical application 
In detail:  The claims are directed to statutory categories of methods, apparata, articles of manufacture (under Step 1).
Upon analysis of the present claims under the broadest reasonable interpretation (under Step 2A, prong one), the claims appear to recite a judicial exception, an abstract idea, directed to mental processes (observation, evaluation, judgment, and allusions to empirical determinations without limitation to particular empirical equations or algorithms) of “determining a context for a syntax element … decoding/encoding said syntax element … for data and data structures having a described content …” 
The claims include several categories of this abstract idea: information (data, data structures, picture, syntax element, context, flag, dimension, shape), collecting information (determining); outputting information (encoding, decoding), and/or analyzing information at a high degree of algorithmic generality (determining).  These categories have been identified as abstract ideas by the Federal Circuit as summarized in Electric Power Group, LLC v. ALSTOM SA, 830 F. 3d 1350, 1354 (Fed. Cir. 2016):
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12, 127 S.Ct. 1746, 167 L.Ed.2d 737 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & 

Upon consideration of the record (under Step 2A, prong two), Examiner did not find that the additional elements of the present claims integrate the judicial exception device comprising electronic circuitry adapted for: … storage medium carrying a software program including program code instructions for the method … ”, do not seem to reflect a substantive improvement in the functioning of a computer, or an improvement to other technology or technical field under the standards of the present judicial guidance; do not seem use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (general purpose circuitry or program code to be executed on a general purpose computer are not particular machines under the present guidance); do not seem to effect a transformation or reduction of a particular article to a different state or thing (analyzing a signal is not a transformation of an article). 
This is further evidenced in that the additional elements, merely includes instructions to implement an abstract idea on a computer or even broader using general circuitry, or merely uses a computer as a tool to perform an abstract idea; adds insignificant extra-solution activity to the judicial exception (i.e. obtaining, analyzing, or outputting information, such as context and flags); do no more than generally link the use of a judicial exception to a particular technological environment or field of use (i.e. to encoding/decoding information inside a picture).  
Finally, the claimed elements, when considered individually and in combination (under step 2B), do not seem to provide an Inventive Concept that is “significantly more” than the ineligible subject matter.  The claims simply append well-understood, routine, 
The claims should be amended to include meaningful limitations within the technical field.
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting 
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …,” such claim language does not limit the claims, and does not require a separate reason for rejection.  While a cumulative rejection of such language is provided below for purposes of compact prosecution, Examiner notes that replacing only the above words does not change the optional nature of the claim language and suggests reqriting important claim language to recite limitations corresponding to the subject matter of the claim.
Claims 13, 17-29 recite “electronic circuitry adapted for …” a generic (circuitry) term modified by functional language but not modified by structure or a structural term.  Under the definitions of circuitry in Specification and Zhang, it is differentiated from general purpose processors.  However, to the extent that the claims embody features of prior art industry standards H.264 and HEVC, this term connotes a structure readily recognized by persons of skill in the art to perform encoding/decoding under the H.264 or the HEVC standards.  Thus the present limitations do not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph or require additional support under 35 U.S.C. 112(a).  However, should Applicant extend these claims to circuitry not covered under the industry standards, Applicant will need to cite specific support for such circuitry in the Specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible 

Claims 1-12 are rejected under 35 U.S.C. 102(a) as being barred by prior art admitted by the Applicant.  The claims are directed to features of H.264 and the HEVC video coding standards which are prior art and admitted prior art, as described in the Specification Pages 5-12 and similarly in US 20160353112 to Zhang (“Zhang”) which was cited by a previous Examiner and also cited in an IDS.  
While the HEVC features serve as an important basis for Applicant’s intended improvements, Examiner recommends particularly claiming features of Applicant’s own invention that Applicant regards to provide improvements over the prior art.
Regarding Claim 1:  “A decoding method comprising:
determining a context for a syntax element associated with a current transform coefficient of a block of a picture  (This element can be embodied by an application of “Context Adaptive Binary Arithmetic Coding (CABAC), Context Adaptive Variable Length Coding (CAVLC), Huffman, arithmetic, exp-Golomb, etc. CABAC is a method of entropy coding first introduced in H. 264 and also used in HEVC. CABAC involves binarization, context modeling and binary arithmetic coding. … Context modeling determines the probability of each regularly coded bin (i.e. nonbypassed) based on some specific context.”  AAPA, Specification, Page 10, lines 21-26.  Note similarly in Zhang, Paragraphs 6, 74.)
based on an area of said block, on a position of the current transform coefficient within the block and on a number of non-zero neighboring transform coefficients in a local template; and  (Note that the claim is not limited to a specific basis, and HEVC coding is always performed based on area, position and number of non-zero coefficients in a coding block.  AAPA covers coding based on determination of size [area] of the block in Specification, Pages 8-9, number [of significant coefficients in the scanning order] and position [indicated by significance map or (X,Y) coordinates] of the non-zero coefficients in the block in Specification, Page 12, lines 6-15.  Note similarly in Zhang, Paragraphs 329-330 and Fig. 13.)
decoding said syntax element based at least on the determined context;  (“The significance map is the coded information that allows the decoder to identify the  position of non-zero coefficients in the TB. The information includes a significant flag of a CG (called coded_sub_block_ flag in HEVC) and significant flags of coefficients in the CG (called sig_coeff_flag in HEVC).”  AAPA, Specification, Page 12, lines 14-17. Note similarly in Zhang, Paragraphs 311 and 292 on Page 34.)
wherein a local template shape depends on a shape of said block.”  (AAPA teaches that “The significance map [embodiment of the template] is the coded information that allows the decoder to identify the 15 position of non-zero coefficients in the TB,” thus the map/template covers all the positions of the block and thus depends on the shape of the block.  Specification, Page 12, lines 14-15.  Note similarly that the illustration of this feature in Specification, Fig. 16 corresponds to the HEVC feature description in Zhang, Figs. 10-11, 13, and 
Regarding Claim 2:  “The decoding method of claim 1, wherein said syntax element is a significant flag.”  (“The information includes … significant flags of coefficients in the CG (called sig_coeff_flag in HEVC).”  AAPA, Specification, Page 12, lines 14-17. Note similarly in Zhang, Paragraphs 311 and 292 on Page 34.)
Regarding Claim 3:  “The decoding method of claim 1, wherein said local template comprises more neighboring transform coefficients along a direction of a longest dimension of the block.”  (Video coding commonly uses neighboring transform coefficients as references in intra-coding modes:  AAPA teaches that “CUs in intra mode are predicted from reconstructed neighboring samples, e.g. within the same slice. A set of 35 intra prediction modes is available in HEVC, including a DC, a planar, and 33 angular prediction modes,” which comprises more neighboring transform coefficients along each dimension including a longest dimension.  Specification, Page 12, lines 14-15.  Note similarly that the illustration of this feature in Specification, Fig. 16 corresponds to the HEVC feature description in Zhang, Figs. 10-11 and Paragraphs 325-326, where there are neighboring coefficients along both of the (X,Y) directions of the block and thus comprise more neighboring transform coefficients along a direction of a longest dimension of the block.)
Regarding Claim 4:  “The decoding method according to claim 1, wherein the local template comprises a plurality of neighboring transform coefficients of the current block, wherein said plurality of neighboring transform coefficients and said current transform coefficient form a horizontal rectangle in the case where said current block is a horizontal rectangle and form a vertical rectangle in the case where said current block is vertical rectangle.”  (“In addition to the quad-tree split mode, new split modes (binary tree symmetric split modes, binary tree asymmetric split modes and triple tree split modes) are also defined. … Binary tree asymmetric split modes are defined to allow a CU to be split horizontally into two coding units with respective rectangular sizes (w,h/4) and 25 (w,3h/4) or vertically into two coding units with respective rectangular sizes (w/4,h) and (3w/4,h)) as depicted on Figure 6.”  AAPA, Specification, Page 8, lines 31 - Page 9, line 32.  Note similarly in Zhang, Paragraph 60.)
Regarding Claim 5:  “The decoding method of claim 1, wherein said local template shape further depends on a scan order of said block.”  (AAPA teaches that “'The entropy coding/decoding is made of several scanning passes, wihich scan the TB according to a scan pattern selected among several possible scan patterns, e.g., diagonal, horizontal and vertical,” where the significance map [template] coding depends on the selected scan order and the resulting numbers and positions of the significant coefficients.  Specification, Page 12, lines 3-15.  Note similarly that the illustration of this feature in Specification, Fig. 16 corresponds to the HEVC feature description in Zhang, Figs. 10-11, and Paragraphs 291-293.)
Regarding Claim 6:  “The decoding method of claim 5, 
wherein the local template comprises a plurality of neighboring transform coefficients of the current block, (Video coding commonly uses neighboring transform coefficients as references in intra-coding modes:  AAPA teaches that “CUs in intra mode are predicted from reconstructed neighboring 
wherein said plurality of neighboring transform coefficients and said current transform coefficient form a horizontal rectangle in the case where said scan order is horizontal and form a vertical rectangle in the case where said scan order is vertical.”  (AAPA teaches that “The significance map [embodiment of the template] is the coded information that allows the decoder to identify the 15 position of non-zero coefficients in the TB,” thus the map/template covers all the positions of the block and thus covers the shape of the block.  Specification, Page 12, lines 14-15.  Note similarly that the illustration of this feature in Specification, Fig. 16 corresponds to the HEVC feature description in Zhang, Figs. 10-11, 13, and Paragraphs 325-326, where the shapes of the templates and the reference blocks correspond to the shape of the coded block.)
Claims 7-12 are rejected for reasons for Claims 1-6 respectively, because the encoding method of the former is directed to the same data structures as the decoding method of the former, and because AAPA embodies the features in “encoding/decoding .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 17-29 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of the additional teachings in Zhang. 
Claims 13 and 17-21 are rejected for reasons for Claims 1-6 respectively, and because 
AAPA teaches “A decoding device [comprising electronic circuitry]” “encoding/decoding methods and encoding/decoding apparatus.”  See AAPA, Specification, Page 8, lines 8-13.  
The AAPA in the Specification (or in the HEVC descriptions of Zhang) does not explicitly teach “A decoding device comprising electronic circuitry” 
Zhang teaches:  “In some examples, video decoder 30 includes, is, or is part of a device that includes one or more of: one or more integrated circuits; one or more digital signal processors (DSPs); one or more field programmable gate arrays (FPGAs); a desktop computer; …”  Zhang, Paragraph 354.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement the functionality using electronic circuitry as taught in Zhang, in order to implement the claimed signal processing using one of the common technologies of signal processing as described in Zhang, Paragraph 354.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Claims 22-27 are rejected for reasons for Claims 7-12 respectively, and in view of the treatment of the “electronic circuit” embodiments in Claims 13 and 17-21 above.
Regarding Claim 28:  “A non-transitory storage medium carrying a software program including program code instructions for the method according to claim 1.”  (“… storage devices, flash memory, or any other medium that can be used to store desired program code in the form of instructions or data structures and that can be accessed by a computer.”  Zhang, Paragraph 355.  See statement of motivation in Claim 13.)
Claim 29 is rejected for reasons stated for Claim 28 in view of Claim 7 rejection.
Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483